            Case 1:19-cv-05893-CM
            Case 1:19-cv-05893-CM Document
                                  Document 65
                                           67 Filed
                                              Filed 08/07/20
                                                    08/18/20 Page
                                                             Page 11 of
                                                                     of 11




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


Sharyn Friedman,                           )    Court File No. l 9-cv-05893-CM
                                           )
               Plaintiff,                  )
                                           )
       V.                                  )       [l?W    SSW] ORDER FOR DISMISSAL
                                           )                 WITH PREJUDICE
Charter Communications, Inc.,              )
                                           )
               Defendant.                  )



       Based on the STIPULATION OF DISMISSAL filed by the parties herein, this Court

hereby orders that the Complaint against the Defendant Charter Communications, Inc. shall be,

and herewith is, dismissed with prejudice without costs, or disbursements, or attorneys' fees to

either Plaintiff or Defendant CHARTER COMMUNICATIONS, IN USDC SDNY
                                                                '                      ---·
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
LET JUDGMENT BE ENTERED ACCORDINGLY.                                    DOC#: _ _ _ _          t--r---
                                                                                              [h/pe2::o
                                                                       -DATE F: : FD:
                                               BY THE COURT:




                                               The Honorable Colleen McMahon
                                               Judge of United States District Court




                                                                                   300035347v l 0998045
